
  Equatorial Guinea 1991 (rev. 2012)
  
  

  

  


Preamble


We, the people of Equatorial Guinea, conscious of our responsibility before God and history;


Driven by the will to safeguard our independence, organize and consolidate our national unity;


Desirous of upholding the authentic African spirit of the positive tradition of family and communal organization, adapting it to new social and judicial structures consistent with modern life;


Conscious that the charismatic authority of the traditional family is the foundation of the Equatoguinean Society;


Firmly supported by the principles of social justice and solemnly reaffirmed by the rights and liberties of men defined in the Universal Declaration of Human Rights of October 10, 1948;


The African Charter of Rights of Man and of Peoples of June 26, 1981;


Adopt the following Fundamental Law of the Republic of Equatorial Guinea.



First Title. Fundamental Principles of the State



Article 1









1.
Equatorial Guinea is a sovereign, independent, republican, social and democratic State, in which the supreme values are unity, peace, justice, freedom and equality.






2.
Political pluralism is recognized.






3.
Its official name is: Republic of Equatorial Guinea (República de Guinea Ecuatorial).





Article 2


Sovereignty belongs to the people, who exercise it by way of universal suffrage. From it emanate the public powers that are exercised in the conditions determined by this Fundamental Law and other laws. No fraction of the people or individual shall attribute itself the exercise of National Sovereignty.



Article 3









1.
The territory of the Republic of Equatorial Guinea is comprised of the continental area known as Río Muni and the Bioko, Annobón, Corisco, Elobey Grande, Elobey Chico, Mbañe, Conga, Leva, Cocotero islands and adjacent islets, the fluvial waters, the maritime zone, the continental shelf determined by the Law and the air space that covers them.






2.
Over its territory the State fully exercises its sovereignty and can explore and exploit in an exclusive manner all resources and mineral wealth and hydrocarbons.






3.
The national territory shall be unalienable and irreducible.






4.
For administrative and economic purposes it is divided in Regions, Provinces, Districts, and Municipalities.






5.
The law determines the limits and the denominations of the regions, provinces, districts, and municipalities. Equally, the law determines the space occupied by each of the zones mentioned before.





Article 4









1.
The official languages of the Republic of Equatorial Guinea are Spanish, French, and the ones determined by the Law. Autochthonous languages are recognized as part of the national culture.






2.
The national flag is green, white and red, in three horizontal stripes of equal dimensions and a blue triangle at the extremity closest to the flagpole. The center of the flag is engraved with the seal of the Republic.






3.
The Seal of the Republic is the one established by the Law.






4.
The motto of the Republic is Unity, Peace and Justice.






5.
The national anthem is the one sung by the people on the day of the proclamation of independence on October 12, 1968.





Article 5


The fundamentals of the Equatoguinean society are:







a.
The respect to the human being, his dignity and freedom, and other fundamental rights.






b.
The protection of the Family, the basis of the Equatoguinean society.






c.
The recognition of equality between men and women.






d.
The protection of labor through which man develops its personality of creating wealth for the Nation in favor of social well-being.






e.
The promotion of economic development of the Nation;






f.
The promotion of the social and cultural development of the Equatoguinean citizens to make real in them the supreme values of the State.





Article 6


The State encourages and promotes culture, artistic creation, scientific and technological research and sees to the conservation of nature, cultural heritage of the artistic and historical riches of the Nation.



Article 7


The State defends the sovereignty of the Nation, strengthens its unity and ensures respect of fundamental rights of man and the promotion of the economic, social and cultural progress of its citizens.



Article 8


The Equatoguinean State abides to the principles of International Law and reaffirms its attachment to the rights and obligations that arise from the Organizations and International Organizations to which it is a member.



Article 9









1.
Political parties are political organizations composed by persons that freely associate to participate in the political orientation of the State. They constitute the expression of political pluralism and democracy; they concur to the formation and manifestation of popular will, as fundamental instruments for political participation.






2.
Equatorial Guinea’s political parties may not have identical names as those that pre-existed before October 12, 1968, and shall have national character and scope, thus shall not be based on tribe, ethnicity, region, district, municipality province, gender, religion, social condition nor profession or occupation. A Law will regulate their creation and functioning.





Article 10


The right to strike is recognized and is exercised in accordance with the conditions provided by the law.



Article 11


The citizens, public powers, political parties, unions, associations, and other legal persons are subject to the Fundamental Law and the Judicial Order.



Article 12









1.
The law determines the legal regime applicable to the right of nationality, citizenship and the condition of foreigner.






2.
The majority of age of the Equatoguinean citizen is acquired at the age of 18.





Article 13









1.
Every citizen enjoys the following rights and freedoms.









a.
The respect of his person, life, personal integrity, its dignity and his full material and moral development. The death penalty can only be imposed by a crime established by the law.






b.
To the freedom of expression, thinking, ideas and opinions.






c.
To equality before the law. The woman, irrespective of her civil status, shall have the same rights and opportunities as men in all aspects of public, private and familiar life, in civil, political, economic, social and cultural life.






d.
To free circulation and residence;






e.
To honor and a good reputation;






f.
To freedom of a religion and worship;






g.
To the inviolability of the domicile and the privacy of all communications;






h.
To submit claims and petitions to the authorities;






i.
To the right of habeas corpus and amparo.






j.
To the right of defense before tribunals and to an adversarial process within the framework of the law.






k.
To freedom of association, assembly and manifestation.






l.
To freedom of working.






m.
To not being deprived of their freedom save by virtue of a judicial order, except in those cases provided by the Law and in flagrant crimes.






n.
To be informed of the cause and reasons of their detention.






o.
To be presumed innocent until culpability has not been demonstrated.






p.
To not testify in trial against oneself, or relatives within a fourth degree of consanguinity or second degree of affinity, or to be compelled to declare under oath against oneself in matters that may give rise to criminal responsibility.






q.
To not be judged or condemned twice for the same acts.






r.
To not be condemned without previous trial, nor to be deprived of the right of defense in any state or grade of the process.






s.
To not be punished for an act or omission that in the moment that it took place was not characterized or punished as a criminal infraction; or to not be subjected to a penalty not provided by the law. In case of doubt, the Criminal Law is applied in the sense more favorable to the offender.






2.
On the basis of the principle of equality of the women before the law, the public powers will adopt legal initiatives and mechanisms to favor the adequate representation and participation of the Woman in the performance of offices (cargos) and other functions in all institutions of the State.






3.
The legislative provisions will define the conditions under which these rights and liberties will be exercised.





Article 14


The enumeration of the fundamental rights recognized in this chapter does not exclude those guaranteed by the Fundamental Law, nor others of analogue nature and that are derived from human dignity, from the principle of sovereignty of the people or the social and democratic state of law and the republican form of government.



Article 15









1.
Any act of partiality or discrimination duly found on the basis of tribe, ethnicity, gender, religion, social, political or other analogous motives is punishable by law.






2.
Acts of corruption will also be punished by Law.





Article 16









1.
All Equatoguineans have the obligation to honor the Fatherland, defend its sovereignty, territorial integrity and national unity, as well as to contribute to the preservation of peace, national security, and the essential values of the Equatoguinean tradition and to protect national interests.






2.
Military service is mandatory. It will be regulated by the law.





Article 17


All citizens have the right and the obligation to live peacefully in the Republic of Equatorial Guinea, to respect the rights of others and contribute to the formation of a just, fraternal and caring (solidaria) society.



Article 18


All inhabitants of the Republic shall respect Equatorial Guinea, its national symbols, the Head of State, Government, and other institutions legally constituted.



Article 19









1.
The State through the Tax Law, inspired by the basic principles of equality, generality and prosperity, establishes the taxes, encumbrances (gravámenes) and para-fiscal contributions and the special circumstances that concur in each tax type (figura impositiva) for its liquidation.






2.
All legal and physical persons, national or foreign, residents of the Republic of Equatorial Guinea have the obligation to pay taxes [imposed] by law.





Article 20









1.
Every Equatoguinean has the duty to proportionally bear to its contributive faculties the public financial burdens established by the law.






2.
The revenues and expenses of the State and the investment program are written in each financial year in an annual budget made in accordance with the applicable legislation.





Article 21


Every citizen has the duty to respect, to comply and to defend the Fundamental Law and the Nation’s Legal Framework.



Article 22









1.
The State protects the family as the fundamental cell of society, it assures [to it] the moral, cultural and economic conditions that favor the achievement of its objectives.






2.
It also protects every class of matrimony celebrated in accordance with the law, as well as maternity and familiar duties.





Article 23









1.
The State protects the person from its conception and fosters the minor in order for him to develop normally and with security for his moral, mental, and physical integrity, as well as his life within the home.






2.
The State encourages and promotes primary attention to health care as the cornerstone for the development of such sector.





Article 24









1.
Education is the primordial duty of the State. Every citizen has the right to primary education, which is obligatory, free, and guaranteed.






2.
The extent of gratuity of education is established by law.






3.
The State guarantees to every person, private entity or religious community, legally constituted, the right to found schools, provided that they are subject to the official pedagogical plan.






4.
Official education permits the free election of the religious formation program, based on the freedom of conscience and religion protected by this Fundamental Law.






5.
The officially recognized education cannot be oriented to program or propagate an ideological or partisan tendency.





Article 25


The State supports responsible paternity and the appropriate education to promote the family.



Article 26









1.
Work is a right and social duty. The State recognizes its constructive role in improving the well-being and the development of its national wealth. The State promotes the economical and social conditions to eradicate poverty, misery and ensures to all the citizens of the Republic of Equatorial Guinea with equality the possibilities of a useful occupation that allows them not to be threatened by necessity.






2.
The law will define the conditions for the exercise of this right.





Article 27









1.
The economic system of the Republic of Equatorial Guinea is based on the principle of free markets and free enterprise.






2.
The law regulates the exercise of these freedoms in accordance with the requirements of economic and social development.






3.
The State protects, guarantees, and controls the investment of foreign capital that contributes to the development of the State.





Article 28


The economy of the Republic of Equatorial Guinea works through four basic sectors:







a.
The public sector, comprised by companies exclusively owned by the State, constituted mainly for the exploitation of resources and services enumerated under Article 29 of this Fundamental Law, as well as for any other economic activities.






b.
The sector of mixed economy, integrated by companies of public capital in association with private capital.






c.
The cooperative sector, which property and management belongs to the community of people that permanently work on them. The State dictates laws for the regulation and development of this sector;






d.
The private sector, integrated by companies owned by one or more physical or legal persons of private law and, in general, by companies that do not fall under the sectors enumerated above.





Article 29









1.
The following are resources and services reserved to the public sector:









a.
The minerals and hydrocarbons.






b.
The services of provision of potable water and electricity.






c.
The mail services, telecommunications and transportation.






d.
Radio diffusion and television.






e.
Others determined by the law.






2.
The State may delegate, concede or associate with private initiative for the development of any of the activities or services mentioned above, in the form and cases that the law establishes.





Article 30









1.
The State recognizes property of public and private character.






2.
The right of property is guaranteed and protected without any limitations other than those established in the law.






3.
Property is inviolate, no person shall be deprived of his assets and rights, except for causes of public utility and upon the corresponded compensation.






4.
The State guarantees to farmers the traditional property of the lands that they possess.






5.
The law will determine the legal regime of the assets of the public domain.





Second Title



Chapter I. Powers and Organs of the State



Article 31









1.
The State exercises its sovereignty through the following powers: the Executive Power, the Legislative power, and the Judicial Power.






2.
The law develops the faculties and functions of each of these powers.





Article 32









1.
The State exercises its powers through the President of the Republic, the Vice-president of the Republic, the Council of Ministers, the Chamber of Deputies, the Senate, the Judicial Power, the Constitutional Tribunal, the Superior Council of the Judicial Power, the Council of the Republic, the National Council for the Economic and Social Development, the Accounts’ Tribunal, the Defender of the People and other organisms created in accordance with the Fundamental Law and other laws.






2.
The law develops the competencies and functioning of these organisms.






3.
The President of the Republic may designate a Prime Minister from within the members of the Government to be in charge for the administrative coordination, presentation of laws and other provisions of the Executive before the Parliament, as well as other functions delegated to him.





Chapter II. Of the President of the Republic



Article 33









1.
The President of the Republic is the Head of State, he exercises the Executive Power as Head of Government. He incarnates national unity, defines the policy of the Nation, sees to the respect of the Fundamental Law, assures by his arbitration the functioning of public powers, represents the Nation, and is the guarantor of National Independence. He is elected by universal, direct, and secret suffrage by the simple majority of the votes validly emitted.






2.
The law establishes the conditions of development of the electoral process.






3.
The President of the Republic is assisted by a Vice-President of the Republic, to whom he may delegate some of his Constitutional faculties.






4.
Before carrying out his functions, the appointment of the Vice-President of the Republic is ratified by both Chambers of the Parliament in plenum (pleno) and by simple majority of their members in the course of one extraordinary session convoked to this effect by the President of the Republic.





Article 34


The person of the Head of State is inviolable. The law regulates the privileges and immunities of the Head of State after their mandate.



Article 35


To be president of the Republic it is required:







a.
To be an Equatoguinean by origin.






b.
To be in enjoyment of the right of citizenship.






c.
To have lived in the Country for five uninterrupted years.






d.
To be able to interpret the Fundamental Law.






e.
To have been elected in accordance with the Fundamental Law and other laws.






f.
To have forty years as a minimum.






g.
To not have another nationality.





Article 36









1.
The President of the Republic is elected for a term of seven years renewable with the possibility of being reelected.






2.
The mandate of the President of the Republic is limited to two consecutive periods, not being able to present himself for a third mandate until alternation is produced.






3.
The presidential elections will be convoked on the seventh year of the mandate of the President of the Republic in a date set by decree adopted by the Council of Ministers.






4.
The elections shall be held 40 days before the expiry of the term of office of the President of the Republic or later, but within 70 days after the announcement of the date.





Article 37









1.
The President [who is] elected in the maximum time of thirty days from the proclamation of the results of the elections, swears the oath of loyalty to the Fundamental Law and assumes the office before the Honor Court composed by the Boards of the Chamber of Deputies and the Senate, the Supreme Court of Justice in plenum (pleno) and the Constitutional Tribunal in plenum.






2.
Having celebrated the presidential elections, the elected President of the Republic will appoint a new Government.





Article 38


The President of the Republic determines the policy of the Nation, arbitrates and moderates the normal functioning of all institutions of the State. His authority extends over national territory.



Article 39


The President of the Republic exercises the regulatory power in the Council of Ministers.



Article 40


The President of the Republic sanctions and promulgates the laws, exercises the right to veto in the terms provided by this Fundamental Law.



Article 41


The President of the Republic equally exercises the following powers:







a.
Guarantees the application of this Fundamental Law, the functioning of public powers and continuity of the State.






b.
Convenes and presides the Council of Ministers.






c.
Dictates in the Council of Ministers, Law-Decrees and Decrees, in the terms established in this Fundamental Law.






d.
He is the Supreme Chief of the National Armed Forces and of the Security of the State. The President of the Republic guarantees the security of the State in the exterior.






e.
Declares war and concludes peace.






f.
The President of the Republic freely appoints and dismisses the Vice-president of the Republic. The Vice-president of the Republic shall belong to the party of the President of the Republic.






g.
Ratifies the decision of the Chamber of Deputies and the Senate regarding the election and termination of the Presidents and other members of their respective Boards in conformity with this Fundamental Law and the regulation of both Chambers.






h.
Appoints and dismisses the high civil and military officials, being able to delegate to the Vice-president of the Republic or the Prime Minster, the appointment of other civil and military officials.






i.
Negotiates and signs the international treaties in accordance with this Fundamental Law.






j.
Represents Equatorial Guinea in international relations, receives and accredits ambassadors authorizes the consuls in exercise of their rights.






k.
Confers titles, honors and decorations of the State.






l.
Exercises the right of pardon (gracia).






m.
Convokes the general elections provided in this Fundamental Law.






n.
Convokes the referendum in accordance with this Fundamental Law.






o.
Approves in the Council of Ministers the national development plans.






p.
Decides upon the right to dissolve the Chamber of Deputies in the Senate in accordance with the provisions of this Fundamental Law.






q.
Exercises the other attributions and prerogatives conferred to him by the law.





Article 42


With the purpose of seeing for the territorial integrity and preserving the public order, all the National Armed Forces, Security Forces of the State and Public Order Forces entirely depend for all effects on the President of the Republic.



Article 43


In the event of imminent danger, when the declaration of state of exception (estado de excepción) or siege is declared, the President of the Republic may suspend for a maximum time of three months the rights and guarantees established in this Fundamental Law and take exceptional measures to safeguard the territorial integrity, the national independence, the Institutions of the State and functioning of the services and public powers, informing the people by message. The term of three months referred to will be extended until the causes that motivated such suspension disappear.



Article 44









1.
The President of the Republic, when the circumstances so demand, may declare through decree the state of emergency, the state of exception or siege, informing it to the Chamber of Deputies and the Senate.






2.
The proclamation of the state of emergency, exception and siege shall expressly determine the effects of it and the territorial scope to which its duration is extended.






3.
The law regulates the state of emergency, exception and siege, as well as the corresponding competencies and limitations.






4.
[He] shall not proceed to dissolve the Chambers of the Parliament while any of the states provided in this article has been declared.






5.
The rights and guarantees recognized in this Fundamental Law can be suspended in individual or collective form for specific persons determined by the Law, due to the acts of armed bands or of terrorist elements, with the necessary judicial intervention and the adequate parliamentary control.





Article 45









1.
The functions of the President of the Republic shall cease by:









a.
Resignation.






b.
Expiry of the mandate provided in the conditions established by this Fundamental Law






c.
Permanent physical or mental incapacity.






d.
Death.






2.
In the event of vacancy in power for the reasons a, c, and d the Vice-president of the Republic assumes the functions of the President of the Republic.






3.
In the maximum time of twenty-four hours from the vacancy, the new President of the Republic takes the oath of fidelity to the Fundamental Law and assumes office before a Court of Honor composed by the Boards of the Chamber of the Deputies and of Senate, the Supreme Court of Justice in Plenum and the Constitutional Tribunal in Plenum, to finish the mandate of the substituted President of the Republic.





Chapter III. Of the Council of Ministers



Article 46


For the exercise of the political and administrative function, the President of the Republic presides the Council of Ministers, first constituted by the Vice-president of the Republic in political and administrative matters.



Article 47









1.
The Council of Ministers is the organ that exercises the general policy of the Nation as determined by the President of the Republic, ensures the application of the laws and permanently assists the President of the Republic in political and administrative matters.






2.
The law determines the number of Ministries, their denominations as well as the competencies attributed to each one.





Article 48


The direction, management and administration of public services is trusted upon the Ministers in the matters of competence of the Departments of their respective branches.



Article 49


Aside from the cases expressly defined by this Fundamental Law and the ones determined by other laws, the Council of Ministers has the following attributions:







a.
To direct the general policy of the Nation as determined by the President of the Republic by organizing and executing economic, cultural, scientific, and social activities.






b.
To propose the socio-economic development plans of the State and once approved by the Chamber of Deputies and the Senate and signed by the President of the Republic, organize, direct and supervise their execution.






c.
Elaborate the project of the General Budget of the State and once approved by the Chamber of Deputies and signed by the president, see to its execution.






d.
Adopt the monetary policy and take the measures to protect and strengthen the monetary and financial regime of the State.






e.
Elaborate the Projects of Laws and submit them to the Chamber of Deputies and the Parliament for approval.






f.
Grant territorial asylum.






g.
Direct the Administration of the State, coordinating and supervising (fiscalizando) the activities of the different Departments that integrate it.






h.
See to the execution of laws and other provisions of general character that integrate the Judicial Order of the Nation.






i.
Create the necessary commissions for the fulfillment of the attributions conferred to it.





Article 50









1.
The Vice-president of the Republic, the Prime Minister and the Members of the Government, are liable for their management in a joint way before the law, before the President of the Republic, before the Chamber of Deputies and the Senate, without prejudice of the individual liability of each one of them before the law.






2.
The civil and criminal responsibility of the President of the Republic and the Chief of Government, of the Vice-president of the Republic, the Prime Minister and Members of Government will be demanded in accordance.






3.
Those who sign (refrenden) them will be responsible for the acts of the President of the Republic, the Chief of State and of the Government.





Article 51


The members of Government, together with the President of the Republic and Chief of Government are:







a.
The Vice-president of the Republic.






b.
The Prime Minister






c.
The Vice Prime Ministers






d.
The Ministers of State






e.
The Ministers






f.
The Delegated Ministers






g.
The Vice-Ministers






h.
The Secretaries of State





Article 52


Before taking possession of his functions, the Vice-president of the Republic, the Prime Minister and other Members of the Government take the oath of fidelity before the President of the Republic, to his person and to this Fundamental Law.



Article 53


The Council of Ministers in Plenum and the Ministers separately may concur with voice and without vote to the debates of the Chamber of Deputies and the Senate. They also concur when they are invited to inform.



Chapter IV. Of the Parliament



Common Provisions of the Chambers



Article 54


The power to legislate resides in the people, who delegates it to the Parliament through universal suffrage and who exercises it within the framework of competencies provided by this Fundamental Law.



Article 55


The Parliament exercises the Legislative Power of the State. Two Chambers compose it: the Chamber of the Deputies and the Senate. Both Organs participate in the formulation of laws and act separately and jointly in the manner established by this Fundamental Law and other laws in the exercise of their respective functions and competencies.



Article 56









1.
The Deputies and Senators are elected for a mandate of five years through universal, direct, and secret suffrage in general elections that are held on one day and within sixty days before or after the termination of their mandate.






2.
The seats of the Deputies and of the Senators are attributed to each list of candidacy by the system of representation determined by the law.






3.
The Electoral Law determines the number of seats that correspond to each electoral circumscription, the regime of eligibility and ineligibility and of compatibility and incompatibility of the Deputies and Senators, and develops the other aspects of the electoral process.





Article 57


The Deputies and the Senators are not bound by imperative mandate.



Article 58


The Deputies and the Senators have the right to amendment and to vote. The vote is personal.



Article 59


The President of the Republic, after consulting with the Government and the Boards of both Chambers, may submit to popular consultation any question that requires the direct consultation of the People. The project adopted as such, is promulgated by the President of the Republic.



Article 60


The President of the Republic, in Council of Ministers may provide for the dissolution of the Chamber of Deputies and the Senate and order the convocation of the general anticipated elections. If the dissolution of the Chamber of Deputies and the Senate occurs during the last year of the period for which its members were elected, the election of their members takes place in accordance with the provisions of this Fundamental Law.



Article 61


The vacant seats that are produced in the Chamber of Deputies and the Senate are filled in accordance with the provisions of the Electoral Law.



Article 62









1.
No Deputy or Senator may be persecuted or detained for the opinions that he has emitted during and after the exercise of his functions in the Chamber of the Deputies or in the Senate respectively.






2.
No governmental or judicial authority may detain or prosecute a Deputy or Senator without the indispensable requirement of obtaining the previous permission of the Board of the respective Chamber expect in the event of a flagrant crime.





Article 63









1.
The Chamber of the Deputies and the Senate meet in the full right on the first working day after thirty days have elapsed since the promulgation of the results of the General Elections.






2.
The Agenda of the day for this first meeting will be dedicated exclusively to the election of the Presidents and other members of the respective Boards, unless the Government requests the inclusion of urgent matters.





Article 64









1.
The Chamber of Deputies and the Senate meet two times per year, once in the month of January and the other in the month of July, for a maximum time of five months per period of sessions.






2.
To hold sessions, the presence of half plus one of the members of the Chamber of the Deputies and the Senate is required, and the agreements are taken by simple majority of votes of those present.





Article 65


The opening and closing of each period of sessions [,] both ordinary and extraordinary [,] is established by the Decree of the President of the Republic, in accordance with the Boards of both Chambers.



Article 66


The debates of the Plenary Sessions of the Chamber of Deputies and the Senate are public.



Article 67


By petition of the Government or through the three fourths of Deputies or Senators, the Chamber of Deputies and Senate can hold specific closed sessions for reasons of confidentiality or security.



Article 68









1.
The legislative initiative corresponds to the President of the Republic in the Council of Ministers and to the Deputies and Senators in the way that the law determines.






2.
The proposals of laws emanating from the Deputies and Senators are deposited with the Board of the Chamber of the Deputies and of the Senate in accordance with what the respective Internal Regulations establish and are transmitted to the Government for their study.





Article 69


Aside from the cases expressly provided in other Articles of this Fundamental Law, the following are matters reserved to the Law.







a.
The regulation of the exercise of the rights and duties of the citizens.






b.
The regime of forced expropriation of assets taking into account their public utility.






c.
The nationality, the state and capacity of persons, the matrimonial regimes and inheritances.






d.
The judicial organization, the creation of new organs of jurisdiction and the statutes of the Magistrates and of the Public Ministry.






e.
The penitentiary regime, amnesty and the determination of crimes, as well as the penalties that are applicable to them.






f.
The regime of association, political parties, and unions.






g.
The regime of issuance and printing of money, stamps and seals of the State.






h.
The administrative and financial organization in general.






i.
The conditions of participation of the State in mixed companies and the management of them.






j.
The regime of public patrimony.






k.
The regime of the freedom of persons, property, concessions, real rights and civil and commercial obligations.






l.
The credits and fiscal obligations of the State.






m.
The program of economic and social action.






n.
The fundamental principles of education, culture, labor rights, and social security.






o.
The regulation of weights and measures.





Article 70









1.
The General Budgets of the State [,] presented by the Government in the course of the second session [,] are voted by the Chamber of Deputies and Senate. In the case that they are not approved before the expiration of the current financial year, the President of the Republic can extend the Budgetary Law of the preceding year until the adoption of the new one.






2.
On petition of the Government, the Chamber of Deputies and Senate are convoked ten days to meet in extraordinary session for a new deliberation.






3.
In the event that the Budgets have not been adopted by the end of the extraordinary session, the Budgetary Law is definitively established by the President of the Republic.





Article 71


If the Budgets are not presented by the Government in the course of the second ordinary session of the Chamber of Deputies and Senate, the President of the Republic will convoke an extraordinary session to this end.



Article 72


Before promulgating the Law, the President of the Republic can demand a second or third reading of it to the Chamber of the Deputies and Senate.



Article 73


The President of the Republic can address by its own initiative the Chamber of the Deputies and the Senate or send written messages. These communications cannot give rise to any debate in his presence, except when the session is especially dedicated to this effect.



Article 74


The Agenda of the day of the Sessions of the Chamber of Deputies and Senate is established by the respective boards.



Article 75


The President of the Republic promulgates and sanctions the laws adopted by the Chamber of Deputies and Senate.



Article 76


The Chamber of Deputies and Senate approve their budgets of expenditures and communicate them to the Government for their consideration and inclusion in the General Budgets of the State.



Article 77


The Chambers communicate in writing between them and with the other Powers of the State through their respective Presidents.



Article 78


The law establishes the regime of incompatibility of the Deputies and Senators in exercise of their functions.



Article 79


The common functions of the Chamber of Deputies and the Senate are the following:







a.
To elect from their members their Presidents, Vice-presidents, and other members of the Boards of their respective Chambers.






b.
To dictate their own internal Regulations






c.
To approve the Law of the Budget of Revenues, Expenses and Investments of the State.






d.
To legislate in tax matters, suppress and create taxes and other encumbrances in accordance with every case.






e.
To legislate concerning weights and measures.






f.
To determine the bases of Civil, Commercial, Procedural, Criminal, and Labor Law.






g.
To regulate the fundamental rights and all those related to matters of legal reserve.






h.
Any other attributions conferred by the laws to them.





Of the Chamber of Deputies



Article 80


The Chamber of Deputies, is the legislative organ of the State and of popular representation of the Nation. It is composed of 100 members that are elected for a mandate of five years through universal, direct, and secret suffrage in general elections that are held on one day and within sixty days before or following the expiration of their mandate.



Article 81


The Chamber of Deputies is competent:







a.
To approve the peace treaties, commercial treaties, those treaties that affect the National Sovereignty and the territorial integrity and all those treaties that refer to matters of legal reserve, and to submit them to ratification by the President of the Republic.






b.
To authorize the President of the Republic, during the interim of the Sessions, to issue Decree-Laws concerning matters of legal reserve. These Decree-Laws enter into force once they are published and may not be derogated except by another law. The government will inform the Chamber of Deputies and Senate of such Decree-Laws.






c.
To interpret to the Members of the Government matters concerning its competence and to have them appear before the Chamber to render explications concerning its general policy or concerning a specific matter under its responsibility.






d.
To appoint from within [,] commissions with the purpose of investigating any matter which concerns public interest. These commissions have free access to all Departments of the Administration except of the secrets of the State.





Article 82


The law determines the conditions for the election of Deputies.



Of the Senate



Article 83


The Senate is the organ of territorial representation and of the local corporations, in the manner determined by the law.



Article 84









1.
The Senate is composed of seventy senators that are elected for a mandate of five years by universal, direct and secret suffrage in general elections that are held on one day and within sixty days before or after the expiration of their mandate.






2.
The law determines the number of senators of free appointment by the President of the Republic among the seventy senators.






3.
The Electoral Law defines the electoral circumscriptions and determines the number of seats corresponding to each one, the regime of eligibility and ineligibility and of compatibility and incompatibility of the senators and develops other aspects of the electoral process.






4.
Seats are attributed to each territorial representation and to local corporations.





Article 85


The Ex-Presidents of the Republic, the Ex-Vice Presidents of the Republic, the Ex-Presidents of the Chamber of Deputies and the Senate, are natural senators with all the rights, prerogatives and immunities, when conserving their political and social dignity and reputation.



Article 86


Only those matters that fall within its specific competences may be included in the agenda of the sessions of the Senate and those that the President of the Republic and the Chamber of Deputies expressly solicit for intervention.



Article 87









1.
In case of the simultaneous vacancy in the Presidency and the Vice-presidency of the Republic, the President of the Senate temporarily [interinamente] assumes the role of President of the Republic and shall convoke new presidential elections within a period of ninety days.






2.
In the election convoked in accordance with the previous paragraph, the Interim President of the Republic may not present himself as a candidate.






3.
During the period of transition until the election of the new President of the Republic, the Fundamental Law may not be modified and no organ of the State shall be dissolved.





Article 88


The following are functions of the Senate:







a.
To adopt in second reading the project of laws and other provisions submitted to its study and approval by the Chamber of the Deputies.






b.
To accept or not the resignation of the President of the Republic.






c.
Any others that the law determines.





Chapter V. Of the Judicial Power



General Provisions



Article 89


The Judicial Power is independent of the Legislative Power and of the Executive Power. It exercises the jurisdictional function of the State.



Article 90









1.
Justice emanates from the People and is administered on behalf of the Head of State.






2.
The Organic Law of the Judicial Power determines the organization and the attributions of the courts and the tribunals necessary for the efficient functioning of the Administration of Justice. The same Law establishes the statute of the Magistracy [Magistratura].





Article 91


The exercise of the jurisdictional power in any type of process, judging and executing what has been judged [,] corresponds exclusively to the courts and tribunals determined by the Law.



Article 92


The Head of State is the First Magistrate of the Nation and guarantees the independence of the jurisdictional function.



Article 93


The Judges and Magistrates are submitted only to the provisions of the Law in the exercise of their functions.



Article 94


The principle of jurisdictional unity is the basis of the organization and functioning of courts and tribunals. The Law establishes the juridical regime applicable to the Military Jurisdiction.



Article 95


The Trials are public, except for the cases that the law establishes, but the tribunals of justice deliberate in secret.



Of the Superior Council of the Judicial Power



Article 96









1.
The Superior Council of the Judicial Power is the organ of Government of it. It is composed of a President of the Republic and six members appointed by the Head of State among notable persons of recognized competence and moral solvency, for a period of five years.






2.
An organic law shall regulate the structure of the Superior Council of the Judicial Power, its functioning and the juridical statute of its members.





Of the Supreme Court of Justice



Article 97


The Supreme Court of Justice is the maximum jurisdictional organ of all the orders, save for that provided in matters of constitutional guarantees, [and] is composed of a President and eight Magistrates.



Article 98









1.
The President of the Supreme Court of Justice and the Magistrates that compose of it, are appointed by the President of the Republic for a period of five years.






2.
The career Magistrates and the officers of Administration of Justice are appointed and dismissed in accordance with the law.





Of the Office of the Attorney General of the Republic



Article 99


The Office of the Attorney General of the Republic has its main mission to see the strict compliance with the legality and other provisions by all the organs of the State, the regions, provinces, districts, and municipalities, as well as the citizens and foreigners living in the Country.



Article 100









1.
The Attorney General of the Republic and the Adjunct General Attorneys are appointed and dismissed by the President of the Republic.






2.
The Office of the Attorney General of the Republic is governed by an organic statute.





Chapter VI. Of the Constitutional Tribunal



Article 101









1.
The Constitutional Tribunal is composed of a President and four members appointed by the President of the Republic; two of them upon proposal of the Chamber of Deputies and the Senate respectively. The period of the Members of the Constitutional Tribunal will be of seven years.






2.
The Constitutional Tribunal is competent:









a.
To review the recourses [recursos] of unconstitutionality of the laws.






b.
To review the recourses of constitutional amparo against the provisions and acts that violate the rights and freedoms recognized in the Fundamental Law.






c.
To proclaim the definitive results of the Presidential, Legislative, Municipal Elections and the Operations of Referendum.






d.
To declare the permanent physical or mental incapacity that constitute a legal impediment for the fulfillment of the functions of the President of the Republic, of the Vice President of the Republic, of the President of the Chamber of the Deputies and of the President of the Senate.






e.
To make decisions of binding character, in relation to the constitutional legality of the regulatory development of the institutional laws.






f.
To review the conflicts between the constitutional organs.






g.
To review the declaration of unconstitutionality of international treaties.






h.
For any other matters that the laws attribute to it.





Article 102









1.
The legitimate organs to bring recourses of unconstitutionality are:









a.
The President of the Republic-Head of State.






b.
The Vice-president of the Republic and the Prime Minister






c.
The Chamber of Deputies and Senate with a qualified majority of the three fourths of their members






d.
The Attorney General of the Republic.






2.
Any natural person or successors with a legitimate interest is entitled to file a recourse of amparo [recurso de amparo].





Article 103


The members of the Constitutional Tribunal cannot be Members of Government, the Chamber of Deputies, the Senate, the Judicial or Fiscal Career, nor can occupy any office of public election.



Article 104


Any organic law will regulate the functioning of the Constitutional Tribunal, the statute of its members and the procedure for the exercise of actions before it.



Chapter VII. Of the Council of the Republic



Article 105


The Council of the Republic is a consultative State Organ of political character, in charge of advising the President of the Republic in his management during his mandate and the other powers of the State.



Article 106


The matters that are subject of advice by the Council of the Republic are:







a.
The defense and the safeguarding of the Fundamental Law of Equatorial Guinea and the supreme values of the State.






b.
The maintenance of the internal and external security of the State.






c.
The defense and the maintenance of national unity, the territorial integrity and the sovereignty of the State of the Republic of Equatorial Guinea.






d.
The defense of the values of autochthonous cultures, the Bantu and African identity, as well as universal civilization.






e.
The defense and maintenance of the Rule of Law and the democratic system of the Republic of Equatorial Guinea.






f.
Any other questions submitted to it.





Article 107


The Council of the Republic is composed of nine members elected among the Ex-Presidents of the Republic, the Ex-Presidents of the Chamber of Deputies, the Ex-Presidents of the Senate, the Ex-Presidents of the Supreme Court of Justice and the Ex-Presidents of the Constitutional Tribunal, who have exercised their offices with recognized honor and dignity, as well as other notable persons who by their proven honesty and dignity merit such designation.



Article 108









1.
The members of the Council of the Republic will be appointed by the President of the Republic and have a term duration of five years, which may be renewed.






2.
The Ex-Presidents of the Republic will be life-long members of the Council of the Republic.





Article 109


The condition of Member of the Council of the Republic is incompatible with the offices of members of other organs provided by this Fundamental Law, except for the Ex-Presidents of the Republic.



Article 110


The Members of the Council of the Republic cease to be in their functions in the following cases:







a.
Due to the expiration of their mandate.






b.
Due to death






c.
Due to permanent mental incapacity.





Article 111


The Council of the Republic will be structured by:







a.
A President, who will preferentially be one of the Ex-Presidents of the Republic.






b.
A Vice President






c.
A Secretary.






d.
Spokesmen.





Article 112


A law shall develop the functions and competences of the Council of the Republic, as well as the immunities of its members.



Chapter VIII. Of the National Council for Economic and Social Development



Article 113









1.
The National Council for Economic and Social Development, is the technical-consultative organ regarding the economic and social plans and programs, as well as any legislative provision or regulation with fiscal character; it can also proceed on the basis of a market economy to the analysis of the problems of development of Equatorial Guinea.






2.
The National Council for Economic and Social Development issues its criteria and submits its conclusions concerning all questions related to matters that have been submitted to its study by the President of the Republic, the Chamber of Deputies, the Senate and other organs of the Administration of the State.






3.
It follows the execution of the decisions of the Government relative to economic and social organization.





Article 114









1.
The National Council for Economic and Social Development is composed by technicians, specialists, and persons responsible in questions of economic and social development. It is composed of 30 members, which are appointed by the President of the Republic for a period of five years.






2.
The internal organization and the norms for the functioning of the National Council for Economic and Social Development are provided by the law.





Chapter IX. Of the Tribunal of Accounts



Article 115









1.
Fiscal control is a public function that the Tribunal of Accounts of the Republic will exercise, which sees for the transparency of the fiscal management of the Administration and of the individuals of entities that handle funds or assets of the Nation. Such control will be exercised with subsequent selectiveness in accordance with the procedures, systems, and principles that the law establishes.






2.
The Accounts’ Tribunal is an entity of technical character with administrative and budgetary autonomy. It has no administrative functions distinct from those inherent in its own organization.





Article 116


All the notable officers of the State, the salaried public persons and para-public persons must make a declaration of their patrimonial assets before exercising the functions for which they are appointed.



Article 117









1.
The President and the members of the Accounts’ Tribunal will be appointed by the President of the Republic.






2.
The law establishes the number, duration of the mandate and the conditions of appointment of the President and the Members of the Accounts’ Tribunal.





Article 118


The Accounts’ Tribunal shall have the following attributions:







a.
To prescribe the methods and the form of accountability of those responsible for the handling of funds or assets of the Nation and to establish the criteria of financial, operative and results evaluations that must be the object of permanent monitoring.






b.
To review and to control the accounts that those responsible of the public treasury and to determine the grade of efficacy and efficiency shown by their conduct.






c.
To keep a register of the public debt of the Nation and of the local entities.






d.
To require reports concerning fiscal management from public employees of any order and from any person or public or private entity that administers funds or assets of the Nation.






e.
To establish the responsibility derived from fiscal management, propose the corresponding pecuniary sanctions and exercise the coactive jurisdiction regarding the deduced extent of them.






f.
To evaluate concerning the quality and efficiency of the internal fiscal control of the entities and organs of the State.






g.
To present to the President of the Republic and to the Parliament an annual report concerning and fulfillment of its functions and certify with respect to the situation of the finances and accounts of the State.






h.
To promote before the competent authorities, providing the respective evidence, criminal or disciplinary investigations against those that have caused prejudice to the patrimonial interests of the State. Under its responsibility, the Accounts’ Tribunal can require, wise truth and good faith [verdad sabida y buena fe guardada], the temporary suspension of functionaries until the investigations or the respective criminal or disciplinary processes culminates.






i.
To present projects of laws regarding the regime of fiscal control, the organization and the functioning of the Accounts’ Tribunal.






j.
Any other functions that the law attributes to it.





Article 119


The results of the preliminary investigations advanced by the Accounts’ Tribunal will have evidentiary value before the Office of the Attorney General of the Republic and before the competent judge.



Article 120


The law will develop the structure and functioning of the Accounts’ Tribunal.



Article 121


The law will determine the manner of exercising control and vigilance over the management of the Accounts’ Tribunal.



Chapter X. Of the Defender of the People



Article 122


The Defender of the People is the high commissioned of the Chamber of Deputies and the Senate, designated by them for the defense of the rights of citizens included in this Fundamental Law, to which effect, he can supervise the activity of the Administration, giving notice to the Chamber of Deputies and the Senate.



Article 123


The Defender of the People will be elected by the Chamber of Deputies and the Senate, and will be ratified by the President of the Republic, for a period of five years.



Article 124


A mixed Chamber of the Deputies-Senate commission will be designated in the Parliament, in charge of doing relations with the Defender of the People and reporting to the respective plenums [plenos] on as many occasions as necessary.



Article 125


Any physical or legal person that, regarding a matter that concerns them, considers that a public organ has not functioned or acted in accordance with the mission of public service assigned to it, may file [interponer] a recourse of amparo before the Defender of the People.



Article 126


The functions of the Defender of the People are:







a.
To verify and mediate any irregular conduct in the relations between the public or private administration and the citizens.






b.
To inform and to denounce before the competent organs about conduct not conforming to the laws.






c.
To mediate the conflicts that can arise between the Administration and the administered [administrados], proposing the corresponding solutions to the competent organs, according to the cases.






d.
To review the recourses of amparo and protection against the provisions and acts that violate the rights and freedoms recognized In this Fundamental Law.





Article 127









1.
The Defender of the People is accessible to all persons.






2.
The report emitted by the Defender of the People must be accessible to the public except in exceptional circumstances determined by the law that require the confidential character of them.





Article 128


The law establishes the organic and functional structure of the Defender of the People.



Third Title. Of the Armed forces, Of the Forces of Security of the State, and Of the National Defense



Article 129


The Armed Forces and Forces of Security of the State constitute the national institution that has its main mission, to maintain the National Independence and the Territorial Integrity, to defend the National Sovereignty, to safeguard the supreme values of the Fatherland, the Security of the state, the Public Order and the normal functioning of the Public Powers. The Armed Forces and Forces of Security of the State are governed by their own regulations.



Article 130









1.
The National Defense is the organization and participation of all the living forces and the moral and material resources of the Nation when the circumstances so require.






2.
An organic regulation governs the National Defense.





Fourth Title. Of the Local Corporations



Article 131


The Local Corporations are institutions with their own legal personality, in charge of the government and administration of the regions, provinces, districts, and municipalities. They promote the plans and programs of economic and social development in their respective territories in accordance with the law.



Article 132









1.
The Local Corporations contribute to the fulfillment of the functions of the objectives of the State [,] which are established by this Fundamental Law [,] and they may only be created, modified, or suppressed by law.






2.
The law determines the competencies, the functioning, the jurisdiction and the composition of the Local Corporations.





Fifth Title. Of the Review of the Fundamental Law



Article 133









1.
The initiative to reform this Fundamental Law corresponds to the President of the Republic or to the three-quarters of the members of the Chamber of Deputies or the Senate.






2.
The projects of constitutional revision to which the previous paragraph refers are dealt with in accordance with that established for projects or proposals of laws.






3.
The proposals of reform of the Fundamental Law will be adopted by the affirmative vote of the three-fourths of the members of the Chamber of Deputies and the Senate.






4.
The approval of the proposal of revision of the Fundamental Law in accordance with what is established in the previous paragraph will become definitive, except when the President of the Republic decides to submit it to referendum, in which case the corresponding popular approval will make it definitive.





Article 134


The Republican and Democratic Regime of the State of Equatorial Guinea, the National Unity, and the Territorial Integrity may not be the object of any reform



Transitory Provisions



First


Until the new Institutions and Organs created by this Fundamental Law are placed in functioning, those actually existing remain in force.



Second


Until the Chamber of Deputies and Senate are constituted, the current Chamber of Representatives of the People will continue exercising the functions that the Fundamental Law recognizes to the Legislative Power of the State.



Derogatory Provision


Any provisions that oppose this Fundamental Law are derogated.



Final Provision


This Fundamental Law enters into force from its promulgation by the President of the Republic, once having been adopted by Referendum and its publication in the Official Gazette of the State [Boletín Oficial del Estado].

